The defendants in error sued the Gulf, Colorado  Santa Fe Railway Company to recover damages resulting *Page 517 
from the death of J.D. Howard. The railway company answered by general demurrer, special exception and plea of contributory negligence, and that the negligence which caused the death of Howard was that of his fellow servants. There was a verdict and judgment for the plaintiffs, which was affirmed by the Court of Civil Appeals. The findings of fact by the Court of Civil Appeals are as follows:
"J.D. Howard was in the employ of the defendant company as a hostler at Temple, Texas. His duties were to take charge of, operate and handle all engines in and about the roundhouse, coal chute and cinder pit. He had two assistants, one named Hoherd and the other Langford, but in the absence of specific authority neither of them was authorized to take charge of and move engines. Their duties were to assist in coaling, removing cinders, switching, etc.
"On the occasion in question, about 3 o'clock a.m. during a dark night, two engines coupled together, called a double-header, were left in the yard at Temple. These engines were taken charge of by Hoherd and Langford and placed in the coal chute, where one was coaled. They were then started back to the roundhouse, both engines while going to the roundhouse moving backward. A few minutes before the engines left the coal chute, Howard left the roundhouse, two or three hundred yards away, going in the direction of the two engines, for the purpose, presumably, of taking charge of them and running them to the roundhouse. In a very few minutes after the two engines started from the coal chute, Howard was found lying by the side of the track over which the engines had just passed, one of his legs being across one of the rails and cut almost in two. There were also other severe and fatal wounds upon his body, and he died in about thirty minutes after he was found, without giving any explanation as to how the accident occurred."
Article 4560g, of the Revised Statutes, defines fellow servants as follows: "All persons who are engaged in the common service of such person, receiver, or corporation, controlling or operating a railroad or street railway, and who while so employed are in the same grade of employment and are doing the same character of work or service and are working together at the same time and place and at the same piece of work and to a common purpose, are fellow servants with each other. Employes who do not come within the provisions of this section shall not be considered fellow servants." The original article was practically the same except it had between the words "purpose" and "are" these words: "Neither of such persons being intrusted by such corporation, receiver, manager or person in control thereof with any superintendence or control over their fellow employes, or with the authority to direct any other employe in the performance of any duty of such employe." The Legislature omitted those words in the amendment and enacted article 4560f, which reads thus: "All persons engaged in the service of any person, receiver or corporation, controlling or operating a railroad or street railway the line of which shall be situated in whole or in part in this State, *Page 518 
who are intrusted by such person, receiver or corporation with the authority of superintendence, control or command of other servants or employes of such person, receiver or corporation, or with the authority to direct any other employe in the performance of any duty of such employe, are vice-principals of such person, receiver or corporation, and are not fellow servants with their coemployes." This article is in effect the same as the words which were omitted from article 4560g and excepts from the latter the class of employes mentioned in the preceding article. Howard was vice-principal of Hoherd and Langford because he had authority over them, therefore, under article 4560f, he was not their fellow servant in performing that work; that is, if either of them had been injured through his negligence the railroad company would have been liable. But by the terms of article 4560g they were fellow servants with him; the three were doing the same character of work or service, working together at the same time and place, at the same piece of work, and to the common purpose of taking the locomotives into the roundhouse. Gulf C.  S.F. Ry. Co. v. Warner, 89 Tex. 475. Howard, if living, could not recover under article 4560g for the injuries received through the negligence of Hoherd or Langford, therefore plaintiffs can not recover unless it be by virtue of article 4560ea.
The defendants in error can not recover for the death unless Howard could himself recover for the injury if he were living and prosecuting this action, — could he recover under article 4560ea? "Art. 4560ea: Every person, receiver or corporation operating a railroad or street railway the line of which shall be situated in whole or in part in this State, shall be liable for all damages sustained by any servant or employe thereof while engaged in the work of operating the cars, locomotives or trains of such person, receiver or corporation, by reason of the negligence of any other servant or employe of such person, receiver or corporation, and the fact that such servants or employes were fellow servants with each other shall not impair or destroy such liability." Counsel for defendants in error contends that that article gives right of action to persons who are employed to perform the classes of work named therein. If that be a correct construction of the statute, then Howard, being employed for the purpose of moving locomotives into the roundhouse, would come within its terms. We agree with the Court of Civil Appeals, that if Howard was engaged in the work of operating the locomotives, defendants in error should recover. The terms of the statute are, that the persons while engaged in the work of operating the cars, etc., are protected against the negligence of any servant or employe of the company. The word"while" places a time limit upon this protection and means, "during the time such employe may be enaged in the work of operating the locomotive." "Work," as used in this statute, is synonymous with "act," and in its connection means the doing of those things which constitute operating the locomotives, etc., and the person so engaged is protected against the negligence of any other employe during *Page 519 the time he is engaged in the act of operating the machinery. If Howard had been upon the locomotive or had been working in connection with it for the purpose of moving it into the roundhouse the case would come within the terms of this statute; but the evidence does not so place him. The best phase for the defendants in error that can be put upon the evidence is, that Howard was on his way to take charge of the locomotive and was through the negligence of his fellow servants who were operating the locomotive at the time run over and killed, before he began to perform the act of operating the machinery. Medberry v. Railway Co. (Wis.), 81 N.W. Rep., 659. That case construes a statute much like ours. A conductor of a train in preparing it to be moved was standing by a car waiting for the removal of a bundle when he should close and lock the door. He was injured by the negligence of a coemploye, but the court held that he was not operating the train.
If we consider the perilous position of men while actually engaged in the work of operating trains and their attitude toward other employes whether upon the same trains or not, which renders it very difficult to protect themselves against the negligence of others, the discrimination appears to be just as a provision for such employes and their families if injured, and a wise policy tending to excite the diligence of their employers to procure safe and reliable persons to perform the work affecting the safety of train service. When such employe is not actually engaged in the work out of which the danger grows the reasons for the distinction between him and other employes cease, for there is no more reason why Howard, while walking upon the track, should be protected against the negligence of those who were upon the locomotive than there would have been if he had been a section hand in the same situation and had suffered the same injuries by the negligence of those handling the locomotive.
The effect of article 4560ea is to suspend the law of fellow servants as to persons employed to operate cars, locomotives or trains, while they are actually engaged in the work; but it does not affect their relations to other employes beyond the time of their active employment in that work.
It is ordered that the judgments of the District Court and of the Court of Civil Appeals be reversed. And it appearing from the evidence that defendants in error have no right of recovery, it is further ordered that judgment be entered in favor of plaintiff in error, that it go hence without day and that defendants in error take nothing by their suit.
Reversed and rendered for appellant. *Page 520